PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 13-4767
                                   ________________

                           UNITED STATES OF AMERICA,
                                              Appellant

                                            v.

                                JOSEPH P. DONAHUE
                                  ________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                         (D.C. Crim. No. 3-11-cr-00033-001)
                     Honorable A. Richard Caputo, District Judge

             Before: AMBRO, GREENBERG, and BARRY, Circuit Judges
                              ________________

                            ORDER AMENDING OPINION
                                 ______________


It is hereby O R D E R E D that the opinion filed on August 22, 2014 in this matter is
hereby amended to delete footnote number 8 on page 16 of the opinion. An amended
opinion will be issued. As the amendment does not alter the disposition of the appeal, the
judgment will not be modified.


                                         By the Court,


                                         s/ Morton I. Greenberg
                                         Circuit Judge
Dated: October 14, 2014
CJG/cc:     Rodd K. Hinkley, Esq.
            Gino Angelo Bartolai, Jr., Esq.